SCHENCK, J., dissenting.
Motion for examination of defendant under C. S., 900 and 901. From an order directing the examination as prayed, defendant appealed.
The defendant's appeal raises the question of the sufficiency of the verified petition upon which the plaintiff based his motion for the examination of the defendant, preliminary to filing his complaint. The challenged petition is in these words:
"Whereas, petitioner has instituted action against Safe Bus, Inc., for money alleged to be due under the Wage and Hours Law; and
"Whereas, certain information with regard to interstate trips made by buses and drivers of the Safe Bus, Inc., and other information, *Page 858 
particularly as shown by books and records of Safe Bus, Inc., with regard to hours of work and remuneration received by petitioner, is material and necessary for the purpose of filing complaint in said action; that the information desired is not already accessible to petitioner; and the motion hereby made is made honestly and in good faith, and not for the purpose of harassing and pressing the defendant.
"Wherefore, petitioner prays that an order issue out of this Court requiring an officer of Safe Bus, Inc., to appear, with books and records of the corporation relating to matters hereinabove referred to, at the office of the Clerk of the Superior Court of Forsyth County on the 25th day of February, 1941, at 10:00 o'clock A. M., there to give such information as may be necessary to the petitioner for the purpose of filing complaint in his action against Safe Bus, Inc."
The statutory provisions authorizing examination of adverse parties in order to obtain information necessary for the filing of proper pleadings are contained in section 899, et seq., of the Consolidated Statutes. Interpreting these statutes, this Court has established the rule that in order to justify the examination the verified application must state facts which will show the nature of the cause of action, and that the information sought is material and necessary and not otherwise accessible to the applicant, and further that the motion is meritorious and made in good faith. But the court will not permit a party to spread a dragnet for an adversary to gain facts upon which to sue him, or to harass him under the guise of a fair examination. Patterson v. R. R. ante, 23; Knight v. Little,217 N.C. 681, 9 S.E.2d 377; Chesson v. Bank, 190 N.C. 187,129 S.E. 403; Jones v. Guano Co., 180 N.C. 319, 104 S.E. 653; Bailey v.Matthews, 156 N.C. 78, 72 S.E. 92.
Considering plaintiff's petition in the light of the statutes as interpreted by this Court, we reach the conclusion that sufficient cause has not been shown in this case to entitle plaintiff to the examination prayed.
The grounds for the relief prayed, as set out in the application, are contained in two clauses, each beginning with the word "whereas." In the first clause it appears that the plaintiff has instituted action "for money alleged to be due under Wage and Hours Law." Presumably this refers to the Federal Fair Labor Standards Act of 1938 (29 U.S.C.A., sec. 201), but in what respect this statute applies, or under what circumstances money is due does not appear. U.S. v. American Trucking Association, 310 U.S. 534;Hart v. Gregory, 218 N.C. 184, 10 S.E.2d 644. It is not disclosed what relationship, if any, plaintiff bore to the defendant. It may be noted that the provisions of the Federal statute referred to, establishing minimum wages and maximum hours for labor, do not apply to employees of local motor bus carriers, nor to those as to whom the Interstate Commerce Commission has power *Page 859 
to make regulations as to maximum hours. U.S.C.A. 29-30, sec. 213.
In the second clause it is stated that the information desired relates to interstate trips made by buses and drivers of the defendant, and the "other information" sought is with regard to hours of work and remuneration received by plaintiff. It is not alleged that defendant is engaged in interstate commerce, or that plaintiff is engaged in any interstate activities, nor is it shown in what capacity or under what relationship money is due him. Manifestly, plaintiff would not be entitled to examine defendant to ascertain the hours of work and the remuneration which he himself received. Furthermore, it appears that the plaintiff asks for an order to examine "an officer" of the defendant. Neither the person to be examined nor the office he holds with defendant corporation is designated.
While we think the judge below was in error in approving order for the examination of defendant upon the affidavit presented, this would not prevent the plaintiff from moving, in apt time, for an examination of defendant under the statute, based upon proper affidavit setting out facts sufficient to show he is entitled to that relief. Bohannon v. Trust Co.,210 N.C. 679, 188 S.E. 390.
Upon the record before us, we are constrained to hold that the order directing examination of defendant as prayed was improvidently granted, and that the judgment below must be
Reversed.